FILED
                            NOT FOR PUBLICATION                             NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


L. R. BRETZ, personal representative of          No. 13-35028
Charles L. Caddell,
                                                 D.C. No. 6:12-cv-00048-DLC
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

HELENA ELDERHOUSING, INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      L. R. Bretz, personal representative of Charles L. Caddell, appeals pro se

from the district court’s judgment dismissing Caddell’s action alleging various

claims related to his residence in housing owned by Helena Elderhousing, Inc. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2) for failure to state a claim, Barren v. Harrington, 152 F.3d
1193, 1194 (9th Cir. 1998) (order), and we affirm.

       Contrary to Caddell’s contentions, the magistrate judge properly conducted a

preliminary screening of Caddell’s complaint as required by 28 U.S.C.

§ 1915(e)(2), and properly dismissed Caddell’s federal claims because Caddell

failed to allege facts sufficient to state any plausible claims. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)); see also West v. Atkins, 487
U.S. 42, 48 (1988) (“To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under

color of state law.”); Saxton v. Hous. Auth. of City of Tacoma, 1 F.3d 881, 883-84

(9th Cir. 1993) (requirements for stating a claim under § 1983 alleging that public

housing officials failed to provide grievance hearings to public housing tenants).

       Dismissal of Caddell’s state law claims was not an abuse of discretion in the

absence of any cognizable federal claims. See 28 U.S.C. § 1367(c)(3) (a district

court may decline to exercise supplemental jurisdiction over state law claims upon


                                             2                                      13-35028
the dismissal of the federal claims); Tritchler v. County of Lake, 358 F.3d 1150,

1153 (9th Cir. 2004) (standard of review).

      We reject Caddell’s argument that the magistrate judge was biased or

prejudiced.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                   13-35028